DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Remarks
The amendments and remarks filed on 09/01/2022 have been entered and considered.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  The rejections and/or objections presented herein are the only rejections and/or objections currently outstanding.  Any previously presented objections or rejections that are not presented in this Office Action are withdrawn.  
Claims 109-110 and 113-130 are pending.
Claims 109 and 130 are amended.
Claims 1-108 and 111-112 are canceled.
Claims 109-110 and 113-130 have been examined on the merits.   

Priority
This application, U.S. Application number 16/051747, is a DIV of U.S. Application number 14/765810 filed on 08/04/2015, now US patent number 10064900, which is a national stage entry of International Application Number PCT/US14/14738 filed on 02/04/2014, and claims for domestic priority under 35 U.S.C. 119(e) to provisional applications: No. 61/760,584, filed on 02/04/2013; No. 61/760,585, filed on 02/04/2013; No. 61/760,574, filed on 02/04/2013; No. 61/760,606, filed on 02/04/2013; and No. 61/926,918, filed on 01/13/2014.
It is noted that the newly submitted claims 109 and 130 recite the limitation “a second bacterial species comprises a 16S rDNA sequence having at least 97% identity with SEQ ID NO:1054”.  The SEQ ID NO:1054 is the sequence of the 16S rDNA of Lachnospiraceae bacterium 5 1 57FAA, as evidenced by the instant specification (see Table 1/page 152). As such, a 16S rDNA having the sequence of SEQ ID NO:1054 (i.e. 100% identity to SEQ ID NO:1054) is an inherent feature of Lachnospiraceae bacterium 5 1 57FAA. Accordingly, Lachnospiraceae bacterium 5 1 57FAA reads on the claimed second bacterial species in the claims 109 and 130.  Upon review of the record of the provisional applications, it has been determined that none of the provisional applications filed on 02/04/2013, specifically No. 61/760,584, No. 61/760,585, No. 61/760,574, and No. 61/760,606, provide support for the claimed second bacterial species, i.e. Lachnospiraceae bacterium 5 1 57FAA or any other bacterial species having at least 97% identity with Seq ID No: 1054, recited in the base claims 109 and 130. This claimed bacterial species was first disclosed in the provisional application No. 61/926,918, filed on 01/13/2014. Thus, the filing date of the application No. 61/926,918 will be used for prior art purposes for the claims 109-110 and 113-130.  

Rejections - Withdrawn
The rejection of Claim 130 under 35 U.S.C. 101 is withdrawn due to the Applicant’s evidence provided in the 09/01/2022 response (throughout page 7/last full para and page 8), which supports that the combination of the first, second, and third bacterial species, as recited in claim 130, has markedly different characteristics for inhibiting pathogenic C. difficile, when compared naturally occurring counterparts.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 109-110, 113-121 and 125-130 are rejected under 35 U.S.C. 103 as being unpatentable over Allen-Vercoe et al. (US 2014/0363397, 2014, effective filing date: Sept. 14, 2012, of record) in view of Honda et al. (US 2014/0341921, 2014, effective filing date: Dec. 1, 2011, of record), as evidenced by the printout of Taxonomy browser - Blautia coccoides (downloaded on 9/29/2022 from the website https://www.ncbi.nlm.nih.gov/Taxonomy/Browser/wwwtax.cgi?id=1532).
US 2014/0363397 and US 2014/0341921 are equivalent to WO/2013/037068 published on 03/21/2013 and WO/2013/080561 published on 06/06/2013, respectively.  Accordingly, Claims 109-110, 113-121 and 125-130 are also rejected under 103 over Allen-Vercoe et al. (WO/2013/037068) in view of Honda et al. (WO/2013/080561).    All citations are made to US 2014/0363397 and US 2014/0341921.
Regarding Claims 109-110, 113-115, and 129-130, Allen-Vercoe et al. teach a synthetic stool preparation comprising isolated/purified bacteria derived from a fecal sample from a healthy donor, and using the preparation for treating and/or preventing disorders of the gastrointestinal tract, including dysbiosis, Clostridium difficile infection, Crohn's disease, ulcerative colitis, irritable bowel syndrome, and inflammatory bowel disease (abstract, Claims 16 and 20).  Allen-Vercoe et al. further teach that the bacteria in the synthetic stool preparation are selected from: Blautia producta (reading on the “first bacterial species” in claims 109 and 129-130), Ruminococcus productus (a synonyms of Blautia producta, as indicated in the legend of Table 2a); bacteria of Clostridium species: F. prausnitzii and C. orbiscindens (reading, respectively, on the “third bacterial species” in claims 109 and 130, and the species recited in claims 114-115); and bacteria of Dorea species/Dorea sp. (encompassing Dorea longicatena recited in claim 113) (page 66/Claim 16/lines 9-11 and 14, para 0013). Allen-Vercoe et al. further teach an embodiment of the synthetic stool preparation comprising: some (e.g. 10 or more) or all of the bacteria listed in Tables 9a or 9b, which include a combination of: C. bolteae (further reading on the claimed “first bacterial species” in claims 109 and 130) and Coprococcus comes (further reading on the claimed “third bacterial species” in claims 109 and 130) and Dorea longicatena (the bacterial species recited in claim 113) (Tables 9a and 9b, paragraph 0081: left column/lines 1-3 and right column/lines 1-5 and last 5 lines; paragraph 0073/last 8 lines). Allen-Vercoe et al. further teach another embodiment of the synthetic stool preparation comprising: some (e.g. 10, 25, or more) or all of the bacteria listed in Table 14, which comprise bacterial strains of the order clostridiales: C. bolteae (the “first bacterial species”); C. comes and Faecalibacterium prausnitzii (the “third bacterial species”), D. longicatena (the bacterial species recited in claim 113), and Flavonifractor plautii (a synonyms of Clostridium orbiscindens recited in claim 114, see Table 14); as well as Collinsella aerofaciens (further reading on the “third bacterial species”) (page 12/Table 14; paragraph 0081: left column/lines 1-2 and right column/lines 1-5 and last 5 lines; paragraph 0071/lines 5-10). Overall, Allen-Vercoe et al. teach that their synthetic stool preparation comprises: B. producta and/or C. bolteae (reading on “first bacterial species” in claims 109-110 and 129-130); C. comes, F. prausnitzii, and/or C. aerofaciens (reading on “third bacterial species” recited in claims 109 and 130); and D. longicatena, and/or C. orbiscindens (reading on the bacteria species specifically recited in claims 113-115).
Regarding the limitation “spore-forming” recited in Claims 109 and 130, this is directed to an inherent feature of the claimed bacteria. Given the bacteria of Allen-Vercoe et al. are exactly the same as the claimed bacteria, the teachings of Allen-Vercoe et al. meet the requirement of this limitation. 
Regarding the limitation of “a capsule” recited in claim 130, Allen-Vercoe et al. teach that the synthetic stool preparation is for oral administration and the bacteria is encapsulated, e.g. in a capsule or tablet (paragraph 0104).  Regarding the limitation of “enteric coating” recited in claim 109, Allen-Vercoe et al. further teach that the capsule or tablet that encapsulates bacteria may be coated to protect the bacteria against stomach acid by using methods known in the art (paragraph 0104). As such, Allen-Vercoe et al. suggest an enteric coating for the bacteria in the synthetic stool preparation. In addition, Examiner notes that the teachings of Honda et al. (described below) further support that it had been well known in the art to use an enteric coating for protecting bacteria from stomach acid.  Thus, the claimed limitation is obvious over the cited prior art.
Regarding the limitation “a second bacterial species comprises a 16S rDNA … at least 97% identity with SEQ ID NO:1054” in the claims 109 and 130, Examiner notes that Lachnospiraceae bacterium 5 1 57FAA reads on the claimed second bacterial species because this bacterial species comprises 16S rDNA having the sequence represented by SEQ ID NO:1054 (i.e. 100% identity to SEQ ID NO:1054), as evidenced by the instant specification (see Table 1/page 152).  Allen-Vercoe et al. do not teach that their preparation comprises Lachnospiraceae bacterium 5 1 57FAA or other bacterial species comprising a 16s rDNA sequence having at least 97% identity to SEQ ID NO:1054. However, Allen-Vercoe et al. further teach that the synthetic stool preparation comprises Lachnospiraceae bacterial strain(s) (Claim 10/last 2 lines, Tables 10-12), whose scope encompasses Lachnospiraceae bacterium 5 1 57FAA. Allen-Vercoe et al. further teach that Lachnospiraceae bacterial strains are among the most abundant bacteria (i.e. the core human microbiome) in the gut in healthy human individuals and have been implicated as part of the healthy gut microbiota for maintaining stability of the human microbiota and for optimizing immune function in the gut (first half of para 0073, para 0072, Table 14).
Honda et al. teach a bacterial composition for a similar application, i.e. inducing regulatory T cells and preventing/treating immune-mediated diseases in the GI tract/colon (abstract), comprising three or more purified spore-forming bacterial species, wherein the bacterial species comprise: Lachnospiraceae bacteria, i.e. L. bacterium 5 1 57FAA (reading on the “second bacterial species” recited in Claims 109 and 130, as indicated above), Clostridium bolteae (reading on the “first bacterial species” in claims 109 and 130), Blautia coccocides, and Flavonifractor plautii for inducing Reg T cells and preventing/treating immune-mediated disease in the GI tract (paragraphs 0028/lines 1-22, 0029, 0037-38, 0097/lines 3-8, 0102/lines 1-4, examples 30 and 32, Tables 3-4, Claims 4 and 8) (Note: Blautia coccocides is a synonym of Blautia producta, as evidenced by the printout of Taxonomy browser (page 1), thus further reading on the claimed first bacterial species;  Flavonifractor plautii is a synonym of Clostridium orbiscindens that is recited in Claim 114, as evidenced by Allen-Vercoe et al., see page 12/Table 14); wherein the bacterial composition is formulated with a coating agent or enteric polymers, or is encapsulated in enteric capsules or an enteric coating agent (paragraphs 0054, 0113/line 3 from bottom, 0114); wherein the bacteria are in the form of spores (paragraphs 0054/lines 5-6, 0103/lines 6-7, and 0128); wherein the composition comprises an excipient (paragraph 0113, page 14/line 2), a prebiotic, such as a non-digestible oligosaccharide and starch (reading on “carbohydrate”) (paragraph 0049), and vegetable oil (reading on “lipid”) as a carrier (paragraph 0113, page 13/last line).  Honda et al. further teach that the composition comprises at least two, or three to seventeen, or all 23 bacterial species/strains in Tables 3-4 or Claim 8, in which L. bacterium 5 1 57FAA, C. bolteae, B. coccocides (i.e. B. producta) and F. plautii (i.e. C. orbiscindens) are all listed (paragraphs 0097/lines 3-8, 0102/lines 1-4, examples 30 and 32, Tables 3-4, Claim 8); and that these bacterial species/strains can be used in combination with each other and in combination with additional bacterial species/strains not described in their invention (para 0102, last 3 lies). Honda et al. further teach that L. bacterium (specifically including L. bacterium 5 1 57FAA), B. producta, C. bolteae, and C. orbiscindens/F. plautii (listed in Fig. 14 and Tables 3-4) either alone or in combination strongly and effectively induce regulatory T cells in GI tract, and the combination of these bacteria generates a synergetic effect and effectively treats diarrhea (Examples 30, 35-37 and 39, Figs. 14-17 and 19).  It is noted that the strain 26 (i.e. “St 26”) listed in Fig. 14 is a bacterial species comprising a 16S rDNA with 98.03% similarity to the sequence of the 16S rDNA of L. bacterium 5 1 57FAA (see page 38, Table 4), i.e. 98.03% similarity to the sequence of SEQ ID NO: 1054, which is an inherent feature of the 16S rDNA in L. bacterium 5 1 57FAA, as evidenced by Table 1 of the specification indicated above. The teachings of Honda et al. about the strain 26 render the claimed second bacterial species to be obvious because its 16rDNA sequence is substantially the same as that of L. bacterium 5 1 57FAA, and the scope of 98% similarity encompasses those having 97% identity to 16S rDNA of SEQ ID NO: 1054.  Honda et al. further teach that the composition is used for treating the infectious disease, such as infection with Clostridium difficile, Crohn’s disease, inflammatory bowel disease (IBD) (paragraphs 108/lines 8-9, 109/lines 1-6), and diarrhea (Example 39), and further teach that the bacteria in the form of spores remain living even after being ingested (by animals) (paragraph 0128/lines 11-13), suggesting the bacteria are engrafted in the microbiome.  
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to modify the synthetic stool preparation of Allen-Vercoe et al. by adding L. bacterium 5 1 57FAA (or a bacterial species comprising a 16S rDNA having at least 97% identity to SEQ ID NO: 1054) as a Lachnospiraceae bacterium strain in the preparation of Allen-Vercoe et al. for optimizing immune function in the GI tract and preventing/treating disorders of the GI tract, such as C. difficile infection and IBD, as taught by Honda et al. and Allen-Vercoe et al.  A person of ordinary skill in the art would have been motivated to do so, because Allen-Vercoe et al. teach that Lachnospiraceae bacterial strains are important microbiota for maintaining stability of the human microbiota and for optimizing immune function in the GI tract, and Allen-Vercoe et al. specifically teach including the Lachnospiraceae bacterial strains in their synthetic stool preparation. Furthermore, Honda et al. teach that the bacteria in their composition (isolated from fecal samples or the intestinal microbiota of humans) are strong inducers of Reg T cells (paragraphs 0027/lines 1-9, 0095/lines 1-6); and specifically teach adding Lachnospiraceae bacterium 5 1 57FAA and also its variants (e.g. strain 26) to their composition for inducing Reg T cells and preventing/treating diseases in the GI tract; and the bacterial composition of Honda et al. comprises Lachnospiraceae bacterium strains/Lachnospiraceae bacterium 5 1 57FAA as a major bacterial species (see Tables 3 and 4, Claim 8), indicating that the species of Lachnospiraceae bacterium is important for regulating and optimizing immune function in the GI tract. Moreover, Honda et al. demonstrate the bacterial composition comprising specific Lachnospiraceae bacterium strains (including Lachnospiraceae bacterium 5 1 57FAA) strongly induces Reg T cells and it is effective at optimizing immune function in the GI tract through inducing Reg T cells and at treating gastrointestinal diseases.  One of ordinary skill in the art has a reasonable expectation of success at including Lachnospiraceae bacterium strains/L. bacterium 5 1 57FAA or bacterial species having a 16S rDNA with at least 97% identity to Seq ID NO: 1054 in the synthetic stool composition of Allen-Vercoe et al., because both the bacterial composition of Allen-Vercoe et al. and the bacterial composition of Honda et al. are derived from human fecal or intestinal bacteria, and both of them are used for treating same diseases of the GI tract, such as Clostridium difficile infection and inflammatory bowel disease. In addition, Honda et al. expressively teach their bacterial species are readily to be combined with additional bacterial species. Accordingly, the teachings of Honda et al. about the Lachnospiraceae bacterium strains/L. bacterium 5 1 57FAA would be readily adopted to the bacterial composition of Allen-Vercoe et al. for further optimizing the immune function of the GI tract, thus enhancing the effect of the composition for treating the diseases.  Furthermore, Lachnospiraceae bacterium strains/L. bacterium 5 1 57FAA taught by Honda et al. are in the isolated/purified form and ready to be incorporated into a therapeutic preparation; and the addition of Lachnospiraceae bacterium strains (including L. bacterium strain 5 1 57FAA) would promote a healthy intestinal microbiota and further optimize immune function in the GI tract when administered to a subject, as supported by Honda et al. and Allen-Vercoe et al.  Moreover, Honda et al. demonstrate that the combining L. bacterium strains/L. bacterium 5 1 57FAA with bacteria already present in the composition of Allen-Vercoe et al., such as C. bolteae, C. orbiscindens, and B. producta, would generate a synergetic therapeutic effect for inducing Reg T cells and preventing/treating gastrointestinal diseases. 
Regarding Claims 116-119, the limitations recited in the claims are directed to functions or properties of the claimed composition. Allen-Vercoe et al. (paragraphs 0149/lines 7-9, and 0163/lines 7-10) and Honda et al. teach the bacterial preparation and composition are effective for treating Clostridium difficile infections. Furthermore, the synthetic stool preparation suggested by Allen-Vercoe et al. and Honda et al. has all of the structural limitations of the claimed composition in Claim 109. It is presumed that substances having substantially the same structures are capable of performing substantially the same functions. Therefore, the Claims 116-119 would have been obvious over teachings of Allen-Vercoe et al. and Honda et al.
Regarding Claim 120, Allen-Vercoe et al. further teach the synthetic stool preparation may comprise insoluble fiber (as a carrier), a buffer, an osmotic agent and/or a preservative (paragraph 0107), which read on the term “excipient”. Thus, the claim would have been obvious over the cited prior art.
Regarding Claim 121, Allen-Vercoe et al. further teach the synthetic stool preparation comprises prebiotic, such as oligosaccharides (paragraph 0094), which read on the term “carbohydrates”. Thus, the claim would have been obvious over the cited prior art.
Regarding Claims 125-126, Allen-Vercoe et al. teach the synthetic stool preparation is formulated for oral administration, e.g. in a capsule or pressed into a tablet (paragraph 0104). It is noted that the capsule and tablet taught by Allen-Vercoe et al. read on “a single oral dose unit” in the claim 126.  In addition, Honda et al. teach that the bacteria in the preparation/composition are coated to protect them against stomach acid, thus ensuring the delivery of the bacteria into other parts of the GI tract, as indicated above. Thus, the teachings of Allen-Vercoe et al. and Honda et al. render the claims 125-126 to be obvious.
Regarding Claims 127 and 128, Allen-Vercoe et al. do not specifically teach that the bacteria are in the form of spore.  However, Honda et al. further teach that the bacterial composition comprises the bacteria in the form of spores, and that the composition in the form of spores has advantages such as: increasing stability of the bacteria, extended shelf life of the composition, easy handling and storage of the composition, and maintaining the bacteria living after being ingested by a subject (paragraphs 0103/lines 1-7, 0128/lines 11-13).  Thus, in view of Honda et al., it would have been obvious to include L. bacterium 5 1 57FAA and other bacteria species in the form of spores in the synthetic stool preparation suggested by Allen-Vercoe et al. and Honda et al. for increasing stability of the bacteria, extending shelf life of the composition, easy handling and storage of the composition, and maintaining the bacteria living after being ingested by a subject, as taught by Honda et al. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 109-110 and 113-130 are rejected under 35 U.S.C. 103 as being unpatentable over Allen-Vercoe et al. (US 2014/0363397, 2014, effective filing date: Sept. 14, 2012, of record) in view of Honda et al. (US 2014/0341921, 2014, effective filing date: Dec. 1, 2011, of record), as applied to Claims 109-110, 113-121 and 125-130, further in view Sorokulova et al. (US 20050271643, 2005, of record) as evidenced by the printout of Taxonomy browser - Blautia coccoides (downloaded from the website https://www.ncbi.nlm.nih.gov/Taxonomy/Browser/wwwtax.cgi?id=1532).
US 2014/0363397 and US 2014/0341921 are equivalent to WO/2013/037068 published on 03/21/2013 and WO/2013/080561 published on 06/06/2013, respectively.  Accordingly, Claims 109-110 and 113-130 are also rejected under 103 over Allen-Vercoe et al. (WO/2013/037068) in view of Honda et al. (WO/2013/080561), as applied to Claims 109-110, 113-121 and 125-130, further in view Sorokulova et al.    All citations are made to US 2014/0363397 and US 2014/0341921.
The teachings of Allen-Vercoe et al. and Honda et al. are described above. Honda et al. further teach that the composition comprises vegetable oil (reading on “lipid”) as a carrier (paragraph 0113, page 13/last line); that the composition comprises physiological saline or a buffer agent (paragraph 0113: page 13/line 5, page 14/line 4) (it is noted that the saline and buffer agent comprise minerals); that the composition is used in/as a dairy product, such as yogurt, milk, cheese and dairy beverages (paragraphs 0054 and 0120) (Note: dairy product comprises minerals); and that the composition comprises biotin (reading on “vitamin”) (paragraph 0049/lines 3 from the bottom); and that the bacterial composition comprises a nutrient (paragraph 0127, left column/line 2) (note: the components taught by Honda et al., such as vitamin and lipid, are nutrients). 
Regarding Claims 122-124, Allen-Vercoe et al. do not explicitly teach the composition further comprises at least one lipid, mineral, or vitamin. However, considering the fact that the preparation of Allen-Vercoe et al. is formulated for oral administration, it would have been obvious to further include lipid, mineral, or vitamin as nutrient supplement in the composition suggested by Allen-Vercoe et al. and Honda et al. for delivering the bacteria and nutrients to patients, thus treating disorders in GI tract and improving the overall health of the patient, because it had been well known in the art to include nutrient supplements in a therapeutic composition that contains beneficial bacteria, as supported by Honda et al. and further supported by Sorokulova et al.  Specifically, Sorokulova et al. teach a therapeutic composition comprising probiotic bacteria for treating gastrointestinal disorders, such as diarrhea, in patients (paragraph 0002, abstract). Sorokulova et al. teach providing nutrient supplements in the therapeutic composition and further teach that it is well known in the art to include nutrients such as vitamins, minerals, carbohydrates, and lipids as the nutrient supplements in the composition (paragraph 0142, lines 1-6).  
  Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

Double Patenting
Claims 109-110, 114, 116-120, and 125-130 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 and 10-14 of U.S. Patent No. 10258655 in view of Honda et al. (US 2014/0341921, 2014, of record), alternatively in view of Honda et al. (WO/2013/080561 published on 6/6/2013, an equivalent of US 2014/0341921), as evidenced by Allen-Vercoe et al. (US 2014/0363397, 2014, of record) and the printout of Taxonomy browser - Blautia coccoides (down-loaded on 9/29/2022 from https://www.ncbi.nlm.nih.gov/Taxonomy/Browser/wwwtax.cgi?id=1532).  
The claims 1-6 and 10-14 of the ‘655 patent are directed in part to a composition, a pharmaceutical formulation, or a single dose unit, comprising three or more purified spore-forming bacterial species at a therapeutically effective amount, the bacterial spores comprising at least one isolated Blautia producta spore (reading on the first bacterial species) and at least one isolated Coprococcus comes spore (reading on the third bacterial species); wherein the bacterial spores synergistically decrease and/or inhibit the growth and/or colonization of Clostridium pathogenic bacteria in a human gastrointestinal tract; wherein the formulation further comprises a pharmaceutically acceptable excipient; wherein the composition is derived from fecal material subjected to ethanol treatment (i.e. bacterial spores are ethanol-purified); wherein the bacterial species of the composition is in a delayed-release capsule; wherein the composition is formulated for oral administration; and wherein the composition comprises at least 1 x 104 colony forming units of the purified population of bacterial spores per dose of the composition. 
Honda et al. teach a bacterial composition for a similar application, i.e. inducing regulatory T cells and preventing/treating immune-mediated diseases in the GI tract/colon (abstract), comprising three or more purified spore-forming bacterial species, wherein the bacterial species comprise: Lachnospiraceae bacteria, i.e. L. bacterium 5 1 57FAA (reading on the “second bacterial species” recited in Claims 109 and 130), Clostridium bolteae (reading on the “first bacterial species” in claims 109 and 130), Blautia coccocides, and Flavonifractor plautii for inducing Reg T cells and preventing/treating immune-mediated disease in the GI tract (paragraphs 0028/lines 1-22, 0029, 0037-38, 0097/lines 3-8, 0102/lines 1-4, examples 30 and 32, Tables 3-4, Claims 4 and 8); wherein the bacterial composition is formulated with a coating agent or enteric polymers, or is encapsulated in enteric capsules or an enteric coating agent (paragraphs 0054, 0113/line 3 from bottom, 0114); wherein the bacteria are in the form of spores (paragraphs 0054/lines 5-6, 0103/lines 6-7, and 0128); wherein the composition comprises an excipient (paragraph 0113, page 14/line 2), a prebiotic, such as a non-digestible oligosaccharide and starch (reading on “carbohydrate”) (paragraph 0049), and vegetable oil (reading on “lipid”) as a carrier (paragraph 0113, page 13/last line). It is noted that Blautia coccocides is a synonym of Blautia producta, as evidenced by the printout of Taxonomy browser (page 1), thus further reading on the claimed first bacterial species; and Flavonifractor plautii is a synonym of Clostridium orbiscindens that is recited in Claim 114, as evidenced by Allen-Vercoe et al., see page 12/Table 14).  Honda et al. further teach that the composition comprises at least two, or three to seventeen, or all 23 bacterial species/strains in Tables 3-4 or Claim 8, in which L. bacterium 5 1 57FAA, C. bolteae, B. coccocides (i.e. B. producta) and F. plautii (i.e. C. orbiscindens) are all listed (paragraphs 0097/lines 3-8, 0102/lines 1-4, examples 30 and 32, Tables 3-4, Claim 8); and that these bacterial species/strains can be used in combination with each other and in combination with additional bacterial species/strains not described by their invention (para 0102, last 3 lies). Honda et al. further teach that L. bacterium (including L. bacterium 5 1 57FAA), B. producta, C. bolteae, C. orbiscindens/F. plautii, and strain 26/a homolog of L. bacterium 5 1 57FAA (listed in Fig. 14 and Tables 3-4) either alone or in combination strongly and effectively induce regulatory T cells in GI tract, and the combination of these bacteria generates a synergetic effect and effectively treats diarrhea (Examples 30, 35-37 and 39, Figs. 14-17 and 19).  Honda et al. further teach that the composition is used for treating the infectious disease, such as infection with Clostridium difficile, Crohn’s disease, inflammatory bowel disease (IBD) (paragraphs 108/lines 8-9, 109/lines 1-6), and diarrhea (Example 39), and further teach that the bacteria in the form of spores remain living even after being ingested (by animals) (paragraph 0128/lines 11-13), suggesting the bacteria are engrafted in the microbiome.  Honda et al. further teach that the bacterial composition comprises the bacteria in the form of spores, and that the composition in the form of spores has advantages such as: increasing stability of the bacteria, extended shelf life of the composition, easy handling and storage of the composition, and maintaining the bacteria living after being ingested by a subject (paragraphs 0103/lines 1-7, 0128/lines 11-13).  
Regarding the limitation “an enteric coating” recited in the instant claim 109, the claims of the ‘655 patent define the composition is formulated for oral administration and comprises a delayed-release capsule. Given the delayed-release capsule is obvious variant of an enteric coating (which delays the release of its content until entering the intestines), the teachings of the ‘655 patent meet the requirement of this limitation.
The claims of the ‘655 patent differ from the instant claims in that the patented claims do not define that the composition comprises L. bacterium 5 1 57FAA or other bacterial species comprising a 16s rDNA sequence having at least 97% identity to SEQ ID NO:1054 (the “second bacterial species” recited in Claims 109 and 130); and The claims of the ‘655 patent do not teach the composition comprises C. bolteae (as the “first bacterial species”) and C. orbiscindens. However, it would have been obvious to further include spores of L. bacterium 5 1 57FAA (or a bacterial species comprising a 16s rDNA sequence having at least 97% identity to SEQ ID NO:1054) and spores of C. bolteae and/or C. orbiscindens in the claimed composition of the ‘655 patent for treating Clostridium pathogenic infections in the GI tract, because it had been known in the prior art that a combination of L. bacterium 5 1 57FAA (or bacterial species similar to L. bacterium 5 1 57FAA) along with C. bolteae and/or C. orbiscindens is effective for treating infections of the GI tract (including Clostridium difficile infections), and the composition comprising L. bacterium 5 1 57FAA and other bacterial species in the form of spores has the advantages of improving stability of the bacterium, extending shelf life of the composition, and maintaining the bacterium living after being ingested, as supported by Honda et al.     
Regarding the instant claims 116-119, the further limitations recited in the claims are directed to the functions, not the structures, of the claimed composition in the base claim 109.  The composition suggested by the ‘655 patent and Honda et al. has all of the structural limitations recited in the claim 109.  It is presumed that substances having substantially the same structures are capable of performing substantially the same functions. Thus, the instant claims are obvious.  
Regarding the instant claim 125, the limitation “populating the gastrointestinal tract of a subject” is directed to the function, i.e. what the composition dose after being administered to a subject.  The composition suggested by the ‘655 patent and Honda et al. has the substantially same formulation as that of the instant claim.  It is presumed that substances having substantially the same structures are capable of performing substantially the same functions. Thus, the instant claim would have been obvious.  
Regarding the instant claim 126, the claims of the ‘655 patent teach a single dose unit comprising the claimed therapeutic composition, which is formulated for oral administration. Given the claims of the ‘655 patent defines at least 1 x 104 CFU of the purified bacterial spores per dose of the composition, it would have been obvious to formulate the composition of the ‘655 patent a single oral dose unit, such that the composition can be conveniently administered. 
Therefore, in view of the teachings of Honda, Claims 109-110, 114, 116-120, and 125-130 of the instant application are deemed obvious over claims 1-6 and 10-14 of U.S. Patent No. 10258655.

Claims 109-110, 114, and 116-130 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 and 10-14 of U.S. Patent No. 10258655 in view of Honda et al., as applied to Claims 109-110, 114, 116-120, and 125-130, further in view of Sorokulova et al. (US 20050271643, 2005, of record), as evidenced by Allen-Vercoe et al. (US 2014/0363397, 2014, of record) and the printout of Taxonomy browser - Blautia coccoides.  
The subject matter of the claims of the ‘655 patent and the teachings of Honda et al. are described above. Honda et al. further teach that the composition comprises vegetable oil (reading on “lipid”) as a carrier (paragraph 0113, page 13/last line); that the composition comprises physiological saline or a buffer agent (paragraph 0113: page 13/line 5, page 14/line 4) (it is noted that the saline and buffer agent comprise minerals); that the composition is used in/as a dairy product, such as yogurt, milk, cheese and dairy beverages (paragraphs 0054 and 0120) (Note: dairy product comprises minerals); and that the composition comprises biotin (reading on “vitamin”) (paragraph 0049/lines 3 from the bottom); and that the bacterial composition comprises a nutrient (paragraph 0127, left column/line 2) (note: the components taught by Honda et al., such as vitamin and lipid, are nutrients). 
Sorokulova et al. teach a therapeutic composition comprising probiotic bacteria for treating gastrointestinal disorders, such as diarrhea, in patients (paragraph 0002, abstract). Sorokulova et al. teach providing nutrient supplements in the therapeutic composition and further teach that it is well known in the art to include nutrients such as vitamins, minerals, carbohydrates, and lipids as the nutrient supplements in the composition (paragraph 0142, lines 1-6).  
Regarding Claims 121 and 122, the claims of the ‘655 patent do not explicitly teach the composition further comprises at least one carbohydrate or lipid. However, the claims of the ‘655 patent teach the composition comprises an excipient. It would have been obvious to one of ordinary skill in the art to further include at least one carbohydrate or lipid as the excipient in the composition of the ‘655 patent for inhibiting pathogenic bacteria in the GI tract and treating patients having GI disorders, because it had been well known in the art to use a carbohydrate or lipid as an excipient in a therapeutic composition, as supported by Sorokulova et al. and Honda et al.
Regarding the instant claims 123 and 124, the claims of the ‘655 patent do not explicitly teach the composition further comprises supplemental mineral or vitamin. However, the composition of the ‘655 patent is formulated for oral administration. It would have been obvious to further include mineral or vitamin as a nutrient supplement in the bacterial spore composition of the ‘655 patent for orally delivering the bacteria and nutrient to patients, thus treating disorders in GI tract and improving the overall health of the patient, because it had been well known in the art to include carbohydrate, lipid, mineral, and vitamin as nutrient supplements in a therapeutic composition that contains beneficial bacteria, as supported by Sorokulova et al. and Honda et al. Thus, the instant claims 123 and 124 would have been obvious in view of the teachings of the prior art (it is noted that the teachings of Sorokulova about supplementary nutrients carbohydrate and lipid further renders the claims 121-122 obvious).
Therefore, further in view of the teachings of Sorokulova, Claims 109-110, 114 and 116-130 of the instant application are deemed obvious over claims 1-6 and 10-14 of U.S. Patent No. 10258655.

Claims 109-120 and 125-130,are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 and 10-14 of U.S. Patent No. 10258655 in view of Honda et al., as applied to Claims 109-110, 114, 116-120, and 125-130, further in view of Allen-Vercoe et al. (US 2014/0363397, 2014, effective filing date: Sept. 14, 2012, of record), alternatively further in view of Allen-Vercoe et al. (WO/2013/037068 published on 3/21/2013, an equivalent of US 2014/0363397), as evidenced by Allen-Vercoe et al. and printout of Taxonomy browser - Blautia coccoides.  
The subject matter of the claims of the ‘655 patent, and the teachings of Honda et al. are described above.
Regarding Claims 113 and 115, the claims of the ‘655 patent and Honda et al. do not teach the composition comprises Dorea Longicatena.
It would have been obvious to one of ordinary skill in the art to further include Dorea Longicatena in the composition suggested by the claims of the ‘655 patent and Honda et al. for inhibiting pathogenic bacteria and treating Clostridium pathogenic infections in the GI tract, because it had been known in the prior art that a combination of Dorea Longicatena with the bacterial species such as C. bolteae, Blautia producta and C. orbiscindens in the composition suggested by the ‘655 patent and Honda et al. is effective for treating infections of the GI tract (including Clostridium difficile infections). 
In support, Allen-Vercoe et al. teach a similar bacterial preparation for treating and/or preventing disorders of the gastrointestinal tract, including dysbiosis, Clostridium difficile infection, Crohn's disease, ulcerative colitis, irritable bowel syndrome, and inflammatory bowel disease (abstract, Claims 16 and 20). Allen-Vercoe et al. further teach the preparation comprises bacterial strains of the order clostridiales: bolteae, Dorea longicatena, and/or Flavonifractor plautii (a synonyms of Clostridium orbiscindens, as indicated in Table 14 by Allen-Vercoe et al.) (page 12/Table 14; Tables 9a and 9b; paragraph 0081, 0073 and 0071/lines 5-10).  Moreover, Allen-Vercoe et al. teach that the synthetic stool preparation comprises Blautia producta, Ruminococcus productus, and bacteria from Clostridium spp, e.g. C. orbiscindens (page 66/Claim 16/lines 9-11 and 14). It is noted that “Ruminococcus productus” in Claim 16/line 11 is a synonyms of “Blautia producta” in Claim 16/line 14, as indicated by the legend of Table 2a of Allen-Vercoe et al.  
Therefore, further in view of the teachings of Allen-Vercoe et al., Claims 109-120 and 125-130 of the instant application are deemed obvious over claims 1-6 and 10-14 of U.S. Patent No. 10258655.

Response to Arguments
Applicant's arguments about the 103 rejections of claims 109, 110, and/or 113-130 over Allen-Vercoe in view of Honda and/or Sorokulova in the response filed on 09/01/2022 (pages 11-13) have been fully considered but they are not persuasive.  
Applicant’s traverses in page 11/lines 5-7 of the 09/01/2022 response are based on the arguments incorporated from the previous response filed on 2/4/2022.  These arguments are not persuasive for the reasons of record (see pages 20-23 of the previous office action mailed on 03/01/2022). The Examiner incorporates here the response to the arguments in the previous office action. 
In response to Applicant’s arguments in page 11/last para – page 12/para 2 of the 09/01/2022 response, both L. bacterium strain DJF VP30 and L. bacterium strain 51 57FAA have the properties of regulating Reg T cells and have been used for regulating Reg T cells and treating/preventing GI diseases, as supported by Honda. Thus, these two strains are the art-recognized equivalent for the same purpose. With regard to Applicant’s arguments based on the sequence alignments between a partial sequence of 16S rRNA of L. bacterium DJF and the sequence of the 16S rRNA of L. bacterium strain 51 57FAA, Applicant failed to provide the actual alignments between these two gene sequences to show how they are similar to each other. Nevertheless, even assuming that the L. bacterium DJF VP30 does not comprise a 16S rDNA having at least 97% identity with SEQ ID NO: 1054 (i.e. the sequence of L. bacterium strain 51 57FAA), the instant claims would still have been obvious over the combined teachings of the cited prior art. This is because Honda expressively teaches their compositions comprise L. bacterium strain 51 57FAA (the strain inherently comprising 16S rDNA having the sequence of SEQ ID NO: 1054, which reads on the claimed second bacteria species) and variants of L. bacterium strain 51 57FAA (e.g. strain 26, obvious variants of the claimed second bacteria species); and Honda demonstrates these compositions strongly induces Reg T cells and effectively treating/preventing diseases in the GI tract, as indicated above. The basis for the conclusion of obviousness has been established for all the reasons indicated above.
 In response to Applicant's arguments in the paragraph spanning pages 12 and 13 of the 09/01/2022 response, it is noted that the combined teachings of the cited prior art still render the newly amended claims to be obvious for all the reasons indicated above. Accordingly, this rejection is not overcome.
In response to Applicant’s arguments in para 2 of page 13 in the 09/01/2022 response, it had been known in the art that combinations of different bacterial species generate synergetic effect on regulating Reg T cells in the GI tract and they enhance immune function against pathogenic bacterial infection (e.g. C. difficile infection), as supported by Honda. As such, one of ordinary skill in the art would have expected the combinations of the bacterial in the instant application have stronger inhibition against C. difficile infection. With regard to Applicant’s arguments about the laundry-list of bacteria in the cited prior art, it is noted that the instant specification discloses a laundry-list of bacteria, which contains hundreds of different bacteria (see Table 1). Given the instant claims use the transition term “comprising”, the claimed composition is open to further include any laundry-list of bacteria disclosed in the specification. As thus, the claimed composition is not distinct from the composition suggested by the cited prior art. Furthermore, Honda discloses a very limited number of bacteria, specifically only 23 distinct bacterial species/strains. The basis for the conclusion of obviousness to incorporate L. bacterium strain 51 57FAA and/or its variants taught by Honda et al. into the composition of Allen-Vercoe has been established for all the reasons indicated above.  
  Applicant’s comments about the priority in the 09/01/2022 response (page 5) are acknowledged. 
Applicant’s comments about the double patenting rejections in the 09/01/2022 response (pages 13-14) are acknowledged. 

Conclusion
No claim is in condition for allowance.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qing Xu, Ph.D., whose telephone number is (571) 272-3076.  The examiner can normally be reached on Monday-Friday from 9:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571) 272-0614.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.


/Qing Xu/

Patent Examiner
Art Unit 1653